UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________

MARQUIS PARKER,
                                                                       DECISION AND ORDER
                                       Petitioner,
                                                                       18-CV-6106L

                       v.


SUPERINTENDENT HAROLD D. GRAHAM,

                              Respondent.
___________________________________________



       Marquis Parker has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254.

The petition relates to a state court conviction for several offenses in 2011, for which he is now

serving a 60-year sentence.

       As the respondent, the State has moved (Dkt. #22) for permission to file an “oversized”

brief of no more than 70 pages, and to seal the state court records.

       The motion is granted. Petitioner was convicted of six charges, some of which involved

the shooting of two Rochester, New York police officers, and he has raised several claims in his

petition, covering virtually the entire prosecution, from start to finish. The State’s request to file

a brief up to 70 pages seems entirely reasonable.

       The State’s motion to seal the state court records is also granted. Petitioner was indicted,

but acquitted, of attempted rape. According to the State, the victim’s name appears repeatedly

throughout the state court records, making redaction impracticable. (In its papers filed in this

case, the State will not refer to the victim by name.)
       New York Civil Rights Law § 50-b provides, in part, that, with some narrow exceptions,

“[t]he identity of any victim of a sex offense ... shall be confidential. No report, paper, picture,

photograph, court file or other documents, in the custody or possession of any public officer or

employee, which identifies such a victim shall be made available for public inspection.” The

New York Court of Appeals has recently emphasized the importance of the privacy interests

implicated under a similar related statute. See New York Civil Liberties Union v. N.Y.C. Police

Dep’t, No. 133, 2018 WL 6492733 (N.Y. Dec. 11, 2018) (addressing § 50-a, which deals with

the confidentiality of police personnel records). The State’s motion to seal the state court records

is therefore granted.



                                          CONCLUSION

       Respondent’s motion (Dkt. #22) to seal the state court records in this case, and for leave

to file a brief in response to the petition of no more than 70 pages, is granted.

       IT IS SO ORDERED.




                                       _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       February 21, 2019.




                                                   2
